Exhibit 10.4

 

COHEN & COMPANY, LLC

 

AMENDMENT NO. 4 TO

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
of Cohen & Company, LLC, dated as of September 25, 2020 (“Amendment No. 4”), is
entered into by and among each of the Members set forth on the signature pages
hereto.

 

Background

 

On December 16, 2009, the Members entered into the Amended and Restated Limited
Liability Company Agreement (the “Amended and Restated Agreement”) of Cohen &
Company, LLC (formerly, IFMI, LLC, the “Company”). On June 20, 2011, the Members
entered into Amendment No. 1 to Amended and Restated Limited Liability Company
Agreement of Cohen & Company, LLC (“Amendment No. 1”). On May 9, 2013, the
Members entered into Amendment No. 2 to Amended and Restated Limited Liability
Company Agreement of Cohen & Company, LLC (“Amendment No. 2”). On October 30,
2019, the Members entered into Amendment No. 3 to Amended and Restated Limited
Liability Company Agreement of Cohen & Company, LLC (collectively with the
Amended and Restated Agreement, Amendment No. 1 and Amendment No. 2, the
“Agreement”).

 

Pursuant to Section 13.10 of the Agreement, the Members desire to amend certain
provisions of the Agreement.

 

NOW, THEREFORE, intending to be bound hereby, the Members agree as follows:

 

1.       Defined Terms. Terms that are used but not defined herein shall have
the meaning ascribed to such terms in the Agreement.

 

2.       Amendment to Section 6.13. The last sentence of Section 6.13 of the
Agreement is hereby deleted and replaced with the following language:

 

“Notwithstanding anything to the contrary herein, this Section 6.13 shall
automatically become null and void and the proxy set forth in this Section 6.13
shall be automatically revoked, in each case without further action by any
party, upon the earliest to occur of the following: (i) a Notice Default (as
defined in the Convertible Secured Note); (ii) an Automatic Default (as defined
in the Convertible Secured Note); and (iii) if Daniel G. Cohen and/or his
Affiliates shall cease to beneficially own (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) a majority of the voting securities
of Parent.”

 

3.       Integration. The Agreement, as amended by this Amendment No. 4 sets
forth all (and is intended by all parties hereto to be an integration of all) of
the promises, agreements, conditions, understandings, warranties and
representations among the parties hereto with respect to the Company, the
Company business and the property of the Company, and there are no promises,
agreements, conditions, understanding, warranties, or representations, oral or
written, express or implied, among them other than as set forth herein or in the
agreements noted above.

 



 

 

 

4.       No Other Amendments. Except as expressly amended, modified and
supplemented hereby, the provisions of the Agreement are and shall remain in
full force and effect.

 

5.       Governing Law. It is the intention of the parties that all questions
with respect to the construction of this Amendment No. 4 and the rights and
liabilities of the parties hereto shall be determined in accordance with the
laws of the State of Delaware.

 

6.       Binding Effect. This Amendment No. 4 shall be binding upon, and inure
to the benefit of, the parties hereto and their respective personal and legal
representatives, successors and assigns.

 

7.       Counterparts. This Amendment No. 4 may be executed in any number of
counterparts and it shall not be necessary that each party to this Amendment
No. 4 execute each counterpart. Each counterpart so executed (or, if all parties
do not sign on the same counterpart, each group of counterparts signed by all
parties) shall be deemed to be an original, but all such counterparts together
shall constitute one and the same instrument. In making proof of this Amendment
No. 4, it shall not be necessary to account for more than one counterpart or
group of counterparts signed by all parties.

 

[Signatures on Following Page]

 



2

 

 

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment No. 4 to
be executed as of the date and year first set forth above.

 

 

  /s/ Linda Koster   Linda Koster         /s/ Daniel Cohen   Daniel G. Cohen    
    COHEN BROS. FINANCIAL, LLC         By: /s/ Daniel G. Cohen   Name: Daniel G.
Cohen   Title: Managing Member         COHEN & COMPANY INC.         By: /s/
Joseph W. Pooler, Jr.   Name: Joseph W. Pooler, Jr.   Title: Executive Vice
President and Chief Financial Officer               THE DGC FAMILY FINTECH TRUST
        By: /s/ Raphael Licht   Name: Raphael Licht   Title: Trustee         By:
/s/ Jeffrey D. Blomstrom   Name: Jeffrey D. Blomstrom   Title: Trustee

 





 